

116 HR 7292 IH: The COVID-19 Hospital and Health Provider Loan Forgiveness Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7292IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Ms. Kaptur (for herself, Mr. Gibbs, Mr. Fitzpatrick, Mr. Gonzalez of Ohio, Mr. Ruppersberger, Mr. Ryan, Mr. Rush, Mr. LaMalfa, Mr. Van Drew, Mr. Keating, Mr. Stivers, Mr. King of Iowa, Mr. Norcross, Mr. Lynch, Mrs. Beatty, Mr. Balderson, Mr. Cohen, Ms. Stevens, Mr. Mitchell, Ms. Fudge, Mr. O'Halleran, Mr. Tonko, Ms. Wild, Mr. Veasey, Mr. Young, Mr. Sires, Mr. Turner, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Ms. Sherrill, Mrs. McBath, Mr. Cox of California, Mr. Evans, Mr. Moulton, Mr. Katko, Mr. Engel, Mr. Joyce of Ohio, Mr. King of New York, Mr. Rose of New York, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for forgiveness of certain accelerated and advance payments under parts A and B of the Medicare program.1.Short titleThis Act may be cited as The COVID-19 Hospital and Health Provider Loan Forgiveness Act of 2020.2.Providing for forgiveness of certain accelerated and advance payments under parts A and B of the Medicare program(a)Forgiveness of payments(1)Part ASection 1815(f) of the Social Security Act (42 U.S.C. 1395g(f)) is amended—(A)in paragraph (2), by adding at the end the following new subparagraph:(D)In the case of an accelerated payment made to a hospital under such program on or after the date of the enactment of the CARES Act and so made during the emergency period described in section 1135(g)(1)(B), the Secretary shall waive the requirement that such payment be repaid (or recouped) if the hospital meets the requirements described in paragraph (5), except that such waiver shall not apply with respect to any amounts from such payment that were not used for COVID–19 losses or expenses of the hospital as of June 30, 2021, based on the attestation of the hospital. The hospital shall repay any such amounts to the Secretary not later than July 1, 2023. The interest rate for any such amount not so repaid as of such date shall be 2 percent if the hospital demonstrates hardship. ;(B)in paragraph (3), by inserting and paragraph (2)(D) after paragraph (2)(C); and(C)by adding at the end the following new paragraph:(5)For purposes of paragraph (2)(D), the requirements described in this paragraph are the following:(A)The hospital did not use any portion of a payment described in such paragraph for compensation or benefits, including salary, bonuses, awards of stock, or other financial benefits, for an officer or employee described in section 4004(a)(2) of the CARES Act (Public Law 116–136).(B)The hospital used at least 60 percent of such payment for employee compensation (other than an officer or employee described in subparagraph (A)) during the period beginning on January 1, 2020, and ending on June 30, 2021.(C)The hospital did not balance bill or surprise bill any COVID–19 patient..(2)Part B(A)In generalIn carrying out the program described in section 421.214 of title 42, Code of Federal Regulations (or a successor regulation), in the case of a payment made under such program to an entity on or after the date of the enactment of the CARES Act (Public Law 116–136) and so made during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human shall waive the requirement that such payment be repaid (or recouped) if the entity meets the requirements described in subparagraph (B), except that such waiver shall not apply with respect to any amounts from such payment that were not used for COVID–19 losses or expenses of the entity as of June 30, 2021, based on the attestation of the entity. The entity shall repay any such amounts to the Secretary not later than July 1, 2023. The interest rate for any such amount not so repaid as of such date shall be 2 percent if the entity demonstrates hardship. (B)RequirementsFor purposes of subparagraph (A), the requirements described in this subparagraph are the following:(i)The entity did not use any portion of a payment described in such subparagraph for compensation or benefits, including salary, bonuses, awards of stock, or other financial benefits, for an officer or employee described in section 4004(a)(2) of the CARES Act (Public Law 116–136).(ii)The entity used at least 60 percent of such payment for employee compensation (other than an officer or employee described in clause (i)) during the period beginning on January 1, 2020, and ending on June 30, 2021.(iii)The entity did not balance bill or surprise bill any COVID–19 patient. (b)Ensuring the solvency of Medicare trust funds(1)Federal Hospital Insurance Trust FundSection 1817 of the Social Security Act (42 U.S.C. 1395i) is amended by adding at the end the following new subsection:(l)Accelerated payment program transfers(1)In generalThere shall be transferred from the General Fund of the Treasury to the Trust Fund, periodically (as determined by the Managing Trustee), amounts such that the aggregate amount so transferred under this paragraph equals the total amount of specified payments (as defined in paragraph (2)) made under this part.(2)Specified paymentIn this subsection, the term specified payment means a payment that is made—(A)under section 1815(e)(3); and(B)during the emergency period described in section 1135(g)(1)(B). .(2)Federal Supplementary Medical Insurance Trust FundSection 1841 of the Social Security Act (42 U.S.C. 1395t) is amended by adding at the end the following new subsection:(j)Advance payment program transfers(1)In generalThere shall be transferred from the General Fund of the Treasury to the Trust Fund, periodically (as determined by the Secretary/the Managing Trustee), amounts such that the aggregate amount so transferred under this paragraph equals the total amount of specified payments (as defined in paragraph (2)) made under this part.(2)Specified paymentIn this subsection, the term specified payment means a payment that is made—(A)under the program described in section 421.214 of title 42, Code of Federal Regulations (or a successor regulation); and(B)during the emergency period described in section 1135(g)(1)(B)..(c)Insurer requirementsSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:2730.Coverage and payment requirements for items and services furnished to COVID–19 patients out-of-networkIn the case of an item or service furnished by a health care provider to a COVID–19 patient who is an enrollee in a group health plan or group or individual health insurance coverage offered by a health insurance issuer, if such provider does not have in effect a contractual relationship for furnishing such item or service under such plan or coverage, the plan or issuer (as applicable)—(1)shall pay to such provider the amount which would have been payable to such provider had such provider had in effect such a relationship for furnishing such item or service; and(2)shall ensure that any applicable cost-sharing requirement is the same requirement that would have applied had such item or service been furnished by a provider that had in effect such a relationship..(d)PublicationThe Secretary of Health and Human Services shall publish on a public website the following:(1)A specification of each hospital receiving forgiveness of payment under section 1815(e)(3) of the Social Security Act (42 U.S.C. 1395g(e)(3)) and each entity receiving forgiveness of payment under the program described in section 421.214 of title 42, Code of Federal Regulations (or a successor regulation).(2)The amount of such forgiveness with respect to each such hospital and entity.